Exhibit 10.2 PARALLEL LICENSE AGREEMENT This Parallel License Agreement (“Agreement”) is entered into as of March 10, 2016 (the “ Effective Date ”), by and between DongGuan Eontec Co., Ltd., a corporation organized under the laws of the People’s Republic of China having an address of Yin Quan Industrial District, Qing Xi, DongGuan, China (“ Eontec ”), and Liquidmetal Technologies, Inc., a corporation organized under the laws of the State of Delaware, having an address of 30452 Esperanza, Rancho Santa Margarita, California 92688 (“
